DETAILED ACTION

Claim Objections
Claims 1, 5, and 6 are objected to for the reasons discussed in the previous Office Action.  

Claim Rejections - 35 USC § 112
The rejections of claims 1, 2, and 5-8 under 35 U.S.C. 112(b) are withdrawn in view of Applicant's amendment, filed September 10, 2021. 


Claim Rejections - 35 USC § 103
Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Francy (US PG Pub. No. 2012/0316053) in view of TRM (Total Refractory Management, "Refractory Terms", 2016, p. 1-18) and/or Leah (US Pat. No. 4,227,932) for the reasons discussed in the previous Office Action. 

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US PG Pub. No. 2013/0244914) alone or, optionally, in view of Duenckel (US PG Pub. No. 2009/0008093) for the reasons discussed in the previous Office Action.


Response to Arguments
Applicant's arguments filed September 10, 2021 have been fully considered but they are not persuasive. 
Applicant has argued that the objections to claims 1, 5, and 6, which object to the limitations reciting that the claimed product is "comprising" "nitric acid resistance" and a "nitric acid weight loss parameter", should be withdrawn because "nitric acid resistance" and "nitric acid weight loss parameter" are physical characteristics of the claimed product rather than just behaviors. Applicant also postulates that if the product can comprise a particular porosity, which Applicant also states is a "physical characteristic", then the product can comprise the claimed nitric acid-related properties.  However, the objection is maintained because the term "comprises" refers to the components, parts, or ingredients of a product. Contrary to Applicant's assertion, "porosity" refers to the structure of the product, indicating that the product contains pores.  A product's ability to resist dissolving or degrading in the presence of nitric acid is not part of the product, but rather a behavior or property the products demonstrates/exhibits.  The objection does not require the terms "nitric acid resistance" or "nitric acid parameter" to be removed from the claims, but only to be phrased as something other than part of the claimed composition or structure.  If Applicant finds "exhibits" or "demonstrates" to be unsatisfactory terms, Applicant is welcome to use other appropriate language to convey that the claimed product displays the recited levels of nitric acid resistance (e.g. "wherein the porous ceramic media displays a nitric acid parameter of…").  
Applicant has further argued that the claimed product is nonobvious over the prior art because unexpected results have been achieved with exemplary ceramics 
The instant specification and data also do not make clear that the recited combination of ceramics is what is responsible for the improved results because it is not clear that the comparative examples CS1-CS6 are actually comparable to the exemplary examples.  For example, while exemplary products S1-S16 were fired at a 
In light of the above reasons, the purported beneficial results are not sufficient to overcome the prima facie cases of obviousness that have been established in view of the cited prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784